Opinion filed May 15, 2008 











 








 




Opinion filed May 15, 2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00102-CR
                                                    __________
 
                                          JAVIER MEZA, Appellant
 
                                                             V.
 
                                         STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 42nd District Court
 
                                                          Taylor
County, Texas
 
                                                  Trial
Court Cause No. 22920A
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
trial court convicted Javier Meza, upon his plea of guilty, of murder. 
Pursuant to the plea bargain agreement, the trial court assessed his punishment
at confinement for forty years.  We dismiss.




In
its certification of appellant=s
right to appeal, the trial court stated that appellant had no right to appeal. 
On April 18, 2008, the clerk of this court wrote the parties informing them
that the trial court=s
certification reflected that appellant had no right to appeal and requesting
that appellant respond on or before May 5, 2008, showing grounds for continuing
the appeal.  No response to our letter of April 18 has been filed.
As
part of his plea agreement, appellant waived his right to appeal.  The record
before this court reflects that there were no matters raised by written motion
and ruled on before trial and that the trial court did not give permission to
appeal.  Tex. R. App. P. 25.2(2).
Therefore,
the appeal is dismissed.
 
 
PER CURIAM
 
May 15, 2008
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.